Title: [Diary entry: 9 January 1787]
From: Washington, George
To: 

 Tuesday 9th. Mercury at 38 in the Morning—39 at Noon and 38 at Night. Wet Morning with the Wind tho’ light at No. Et. Cloudy and Mizzling all day. Two Millwrights who came to my Mill yesterday began to work to day on a new Cog wheel to the grist Mill. Kept within doors by the badness of the weather. Took an acct. of my grass seeds on hand—which are as follows 

10 Bushl. Clover a 68 1/2
685
lbs.


Expected from Phil.
300





985


20 Bushels orchard Grass




16 1/2 Ditto Timothy




1 Ditto New river




6 Quarts Pumpkin Seeds




1/2 Bushl. Magity bay Pease




1/2 Ditto Spg. Barley Mr. Lee




1/2 ditto Wheat of the Cape of Good hope.



 NB—The above Clover Seed at 10 lbs. to the Acre will sow 98½ acr.—at 12 lbs., 82 acres—at 14 lb. 70 lbs.—& at 16 lbs. the largest quantity bestowed on an acre. 61½ acres. The Orchard grass at a bus. to the acre will sow 20 acres. The Timothy Seed at a quart to the Acre, will sow 528 acres at 3 pints 352 acres and at 2 Quarts to the Acre, 264 acres. At home all day.